Citation Nr: 0708984	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-34 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis, to include as a result of exposure to Agent 
Orange.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of exposure 
to Agent Orange.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for dental trauma for 
treatment purposes.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.

6.  Entitlement to an initial compensable evaluation for 
coronary artery disease with myocardial infarction.

7.  Entitlement to an initial compensable evaluation for 
residuals of a nasal fracture.

8.  Entitlement to an initial compensable evaluation for 
residuals of fractured right little finger.

9.  Entitlement to an initial compensable evaluation for 
internal derangement of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from August 1962 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The veteran testified before the undersigned Veterans Law 
Judge at the RO in February 2005.  A transcript of the 
hearing has been associated with the record.

The Board notes that in a November 2001 statement, the 
veteran indicated that he had been shot in both legs in 1965.  
In an October 2004 letter, he related that he had sustained 
shrapnel wounds in June 1965.  This claim has not been 
addressed by the RO.  Accordingly, it is referred for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A comprehensive duty to assist letter was most recently sent 
to the veteran in September 2003.  Considering the changes in 
the guiding law since that date, the veteran should be 
afforded current notice concerning the claims presently on 
appeal.

An April 2002 rating decision granted service connection for 
coronary artery disease, residuals of a nasal fracture, 
residuals of a fractured right little finger, and internal 
derangement of the right knee.  

Although a VA general medical examination was carried out in 
February 2001, it did not address the veteran's nasal 
fracture residuals, residuals of the fractured finger, or 
derangement of the right knee.  Evidence regarding the 
severity of these disabilities is not of record.  
Consequently, the Board has concluded that the record is not 
fully developed for adjudication purposes and that an 
examination of the veteran's service-connected nasal fracture 
residuals, residuals of the fractured finger, and derangement 
of the right knee is required.  

Specifically, the Board notes that at his February 2005 
hearing, the veteran testified that he had difficulty 
breathing during activity to the extent that he had to 
breathe through his mouth.  In order to rate the residuals of 
the nasal fracture, it is necessary to obtain evidence of any 
obstruction and its extent.

With respect to the veteran's fractured finger and right 
knee, he testified in February 2005 that both the finger and 
knee locked on occasion.  The examination of these 
disabilities should include an assessment of any painful 
motion, fatigability, fatigue, weakness or lack of endurance 
following repetitive use of the involved joints.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).

The Board also notes that although an EKG was carried out in 
conjunction with the February 2001 examination, the criteria 
under which coronary artery disease is evaluated requires 
testing to determine the level of activity, expressed in 
metabolic equivalents (METs),  that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  If such testing 
cannot be undertaken due to medical reasons, the medical 
examiner should provide an estimate of the level of activity 
that results in those symptoms.

Finally, the Board notes that at his February 2005 hearing, 
the veteran related that he had begun receiving Social 
Security Administration (SSA) benefits.  While the nature of 
such benefits is unclear, the veteran did indicate in his 
August 2000 claim that he had applied for Social Security 
Disability benefits.  As records supportive of the veteran's 
claims might be in the possession of the SSA, the RO should 
ascertain whether the veteran is in receipt of disability 
benefits from SSA and obtain any records pertaining to the 
veteran's receipt of SSA disability benefits, to include the 
medical records on which the SSA's disability determination 
was made.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  
The RO should include in the notice 
letter an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Any additional 
evidence pertinent to the appellant's 
claim received by the RO should be 
associated with the claims folder.

2.  The RO should inquire whether the 
veteran is in receipt of SSA disability 
benefits.  If so, it should obtain a copy 
of the SSA's decision awarding the 
veteran disability benefits and copies of 
the records on which SSA based the 
initial award of benefits.  Any 
subsequent disability determinations, as 
well as the records upon which those 
determinations were made, should also be 
requested.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA otolaryngology 
examination to determine the extent of 
the residuals of his nasal fracture.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder should be made available to 
the examiner for review of the case.  

The examiner should indicate whether the 
residuals of nasal fracture include at 
least 50 percent obstruction of the nasal 
passages on both sides or complete 
obstruction on one side.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

4.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the extent of his right little 
finger and right knee disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder should be made available to 
the examiner for review of the case.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

With respect to the veteran's right 
little finger disability, the examiner 
should indicate whether evaluation as 
amputation is warranted or whether the 
little finger disability results in 
limitation of motion of other digits, or 
interference with overall function of the 
hand.

With respect to the veteran's right knee 
disability, in addition to the 
examination requested above, the examiner 
should also address whether there is 
subluxation or lateral instability.  If 
so, the examiner should describe such 
symptoms as slight, moderate or severe.  
The examiner should also indicate whether 
there is dislocation of the semilunar 
cartilage with frequent episodes of 
locking pain and effusion into the joint.  
Any ankylosis of the knee should also be 
identified.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

5.  The veteran should also be scheduled 
for a VA cardiology examination to 
determine the extent of his coronary 
artery disease.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The cardiology examination should include 
appropriate testing to determine the 
level of activity, expressed in metabolic 
equivalents (METs), that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  If such testing cannot be 
undertaken due to medical reasons, the 
medical examiner should provide an 
estimate of the level of activity that 
results in those symptoms.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  The RO 
should give consideration to the 
possibility of staged ratings, pursuant 
to Fenderson v. West, 12 Vet.App. 119 
(1999).  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



